DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/513,474 filed on 07/16/2019. Claims 1-20 are pending in the office action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0082320, filed on 07/16/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (WO-2017094997).
With respect claims 1 and 14: Lee discloses an electronic device (i.e., a model phone, smart phone, … etc) and method (see as below) comprising: 
a battery (i.e., electronic includes a battery) (see as below); 
a charging circuit (charging is included, see as below); 
a wireless power reception circuit configured to acquire transmission power wirelessly output from an external electronic device (i.e., an wireless power transmitter) (see as below); 


    PNG
    media_image1.png
    45
    1197
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    137
    1369
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    278
    1371
    media_image3.png
    Greyscale

and 
a processor (i.e., reception controller) (see as below) configured to: 
charge the battery through the charging circuit by using reception power acquired through the wireless power reception circuit (see as below), 


    PNG
    media_image4.png
    569
    1335
    media_image4.png
    Greyscale

With respect to claims 2 and 15: Lee discloses wherein the processor is configured to transmit a response signal (i.e. feedback signal) to the external electronic device in response to a checking signal transmitted from the external electronic device to check the electronic device, in a state where the external electronic device has paused outputting (i.e., interrupting the supply power signal) of the transmission power (see as below).  

    PNG
    media_image4.png
    569
    1335
    media_image4.png
    Greyscale

With respect to claim 3: Lee discloses the electronic device of claim 1, wherein the processor is configured to transmit the specified signal to the external electronic device through the wireless power reception circuit that communicates using a frequency band equal or adjacent to that of the transmission power (i.e., frequency via coil stage) (see as below).  

    PNG
    media_image5.png
    165
    1357
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    528
    1357
    media_image6.png
    Greyscale

With respect to claim 4: Lee discloses the electronic device of claim 1, further comprising a communication circuit configured to communicate using a frequency band (feedback signal demodulated by demodulator) different from that of the transmission power (i.e., the frequency the power signal), wherein the processor is configured to transmit the specified signal to the external electronic device through the communication circuit (see as below).  

    PNG
    media_image5.png
    165
    1357
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    528
    1357
    media_image6.png
    Greyscale

With respect to claims 5 and 16: Lee discloses wherein the status information comprises at least one of information on a swelling state of the battery, information on a fully-charged state of the battery, or information on an over-temperature state of the electronic device (see as below, “temperature”, “fully charged”).  

    PNG
    media_image7.png
    494
    1350
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    135
    1656
    media_image8.png
    Greyscale

With respect to claim 6: Lee discloses the electronic device of claim 1, further comprising a detachment detection circuit configured to detect whether the external electronic device is detached, wherein the processor is configured to detect at least one of (i) a signal for resuming outputting of the transmission power or, (ii), through the detachment detection circuit, a signal related to a detachment state of the external electronic device in a state where the external electronic device has paused outputting of the transmission power (interrupting and resuming charging) (see as below). 
 
    PNG
    media_image9.png
    255
    1344
    media_image9.png
    Greyscale


With respect to claim 7 and 17: Lee discloses wherein the processor is configured to transmit a specified signal, corresponding to resuming outputting of the 

    PNG
    media_image9.png
    255
    1344
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    618
    1356
    media_image10.png
    Greyscale

With respect to claims 8 and 18: Lee discloses wherein the processor is configured to transmit the specified signal, corresponding to resuming outputting of the transmission power, to the external electronic device by using the wireless power reception circuit based on at least one of a determination made when a remaining level of the battery measured a predetermined time period after the battery has reached a fully-charged state is lower than a predefined value or a determination made when a 


    PNG
    media_image10.png
    618
    1356
    media_image10.png
    Greyscale

With respect to claims 9 and 19: Lee discloses wherein the processor is configured to: 
transmit, to the external electronic device, the signal corresponding to resuming outputting of the transmission power (see as below); and 

    PNG
    media_image11.png
    207
    1694
    media_image11.png
    Greyscale

transmit a response signal to the external electronic device in response to receiving a checking signal transmitted from the external electronic device to check the electronic device (see as below).  

    PNG
    media_image12.png
    317
    1667
    media_image12.png
    Greyscale

With respect to claims 10 and 20: Lee discloses wherein the processor is configured to: 
receive a signal for a state of the detachment detection circuit from the detachment detection circuit (see as below); and 

    PNG
    media_image13.png
    507
    1708
    media_image13.png
    Greyscale

determine to not transmit a response signal to the external electronic device in response to a checking signal transmitted from the external electronic device to check the electronic device when detachment of the external electronic device is detected.  

    PNG
    media_image14.png
    475
    1680
    media_image14.png
    Greyscale

With respect to claim 11: Lee discloses an electronic device (i.e., a model phone, smart phone, … etc) (see as comprising: 

a charging circuit (charging is included, see as below); 
a wireless power reception circuit configured to acquire transmission power wirelessly output from an external electronic device (i.e., an wireless power transmitter) (see as below); 

    PNG
    media_image1.png
    45
    1197
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    1369
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    278
    1371
    media_image3.png
    Greyscale

a processor configured to: 
charge the battery through the charging circuit by using reception power acquired through the wireless power reception circuit (see as below), 
obtain status information related to the charging (see as below), and 
determine to not transmit, to the external electronic device, a response signal in response to a signal transmitted from the external electronic device at least based on the status information (see as below).  

    PNG
    media_image4.png
    569
    1335
    media_image4.png
    Greyscale


    PNG
    media_image14.png
    475
    1680
    media_image14.png
    Greyscale

With respect to claim 12: Lee discloses the electronic device of claim 11, wherein the processor is configured to transmit the response signal to the external electronic device when a signal for resuming wireless charging is detected and detachment of the external electronic device is not detected through a detachment detection circuit in a state configured such that the response signal is transmitted to the external electronic device (see as below).  

    PNG
    media_image12.png
    317
    1667
    media_image12.png
    Greyscale

With respect to claim 13: Lee discloses the electronic device of claim 12, wherein the processor is configured to: 
receive a signal for a state of the detachment detection circuit from the detachment detection circuit; and 

    PNG
    media_image13.png
    507
    1708
    media_image13.png
    Greyscale

determine to not transmit the response signal to the external electronic device in response to a checking signal transmitted from the external electronic device to check the electronic device when detachment of the external electronic device is detected through the detachment detection circuit.  

    PNG
    media_image12.png
    317
    1667
    media_image12.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851